[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                           FILED
                                                  U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                        JULY 17, 2002
                           No. 00-12809              THOMAS K. KAHN
                                                          CLERK
                 D. C. Docket No. 99-00248-CV-JOF-1

BELLSOUTH TELECOMMUNICATIONS, INC.,

                                               Plaintiff-Counter-
                                                Defendant-Appellant-
                                                Cross-Appellee,

UNITED STATES OF AMERICA,

                                               Intervenor-Appellant,

    versus

MCIMETRO ACCESS TRANSMISSION
SERVICES, INC.

                                               Defendant-Counter-
                                               Claimant-Appellee,

GEORGIA PUBLIC SERVICE COMMISSION,
ROBERT B. BAKER, JR., in his
official capacity as Chairman,
LAUREN "BUBBA" MCDONALD, in his
offficial capacity as Commissioner,
ROBERT DURDEN, in his official
capacity as Commissioner,
STANCIL O. WISE, in his official
capacity as Commissioner,

                                              Defendants-Appellees-
                                              Cross-Appellants.


                            No. 00-12810

               D. C. Docket No. 99-00249-CV-JOF-1
BELLSOUTH TELECOMMUNICATIONS, INC.,

                                             Plaintiff-Counter-
                                              Defendant-Appellant,
                                              Cross-Appellee,

UNITED STATES OF AMERICA,

                                              Intervenor-Appellant,
     versus

WORLDCOM TECHNOLOGIES, INC., a
successor in interest to MFS
INTELENET OF GEORGIA, INC.,
                                              Defendant-Counter-
                                              Claimant-Appellee,

E. SPIRE COMMUNICATIONS, INC.,
formerly known as American
Communications Services, Inc.,
NEXTLINK GEORGIA, INC.,
TELEPORT COMMUNICATIONS
ATLANTA, INC.,
                                              Defendants-Appellees,

GEORGIA PUBLIC SERVICE COMMISSION,
ROBERT B. BAKER, JR., in his
official capacity as Chairman,
LAUREN "BUBBA" MCDONALD, in his
official capacity as Commissioner,
ROBERT DURDEN, in his official

                                 2
capacity as Commissioner,
STANCIL O. WISE, in his official
capacity as Commissioner,

                                                                 Defendants-Appellees-
                                                                 Cross-Appellants,
ICG TELECOM GROUP, INC.,

                                                                     Defendant.

                               --------------------------
                 Appeals from the United States District Court for the
                            Northern District of Georgia
                               --------------------------
                                   (July 17, 2002)


                       PETITION FOR REHEARING AND
                  SUGGESTION FOR REHEARING EN BANC
             (Opinion January 10, 2002, 278 F.3d. 1223, 11th Cir., 2002)


Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, BLACK,
CARNES, BARKETT, MARCUS and WILSON, Circuit Judges.*

B Y T H E C O U R T:

       A member of this Court in active service having requested a poll on the

suggestions of rehearing en banc and a majority of the judges in this Court in

active service having voted in favor of granting a rehearing en banc,

       IT IS ORDERED that the above causes shall be reheard by this Court en

banc. The previous panel’s opinion is hereby VACATED.



*Judges Joel F. Dubina and Frank M. Hull have recused themselves and will not participate.


                                              3